DETAILED ACTION
1.	This office action is a response to Applicant's response filed 03/14/2021. Claims 1-20 in the application remain pending. Claims 12-20 remain withdrawn from further consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/05/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Decoster (US 2019/0002213 A1) of claims 1-3, 8-9 & 11 are withdrawn per Applicants arguments being persuasive.

5.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Decoster (US 2019/0002213 A1) and Delot et al. (GB 1,546,635) of claims 4-7 are withdrawn per Applicants arguments being persuasive.

withdrawn per Applicants arguments being persuasive.

Claim Rejections - 35 USC § 102
7.	Claims 1-3, 8-9 & 11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Raymond (US 4,082,869) hereinafter Raymond.
As regards to claim 1, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), comprising: 
a molten metal furnace 1 for heating and retaining a molten coating fluid 2 therein, at least a portion of the molten metal furnace 1 having an open top (col 4, ln 20-col 5, ln 50; fig 4-5); 
a reservoir assembly 3 for retaining the molten coating fluid 2 therein, the reservoir assembly 3 having a reservoir comprising walls 5 arranged above the molten metal furnace 1 open top, the reservoir assembly 3 having at least one lower chamber pipe 4 within contact of the molten metal furnace 1 below a level of the molten coating fluid 2 (implicit of being devoid of air due to suction and pumping) in the molten metal furnace 1 (col 4, ln 20-col 5, ln 50; fig 4-5); 
a pump (not shown, see: col 2, ln 59-68; col 4, ln 20-23; col 5, ln 32-50) in contact with the lower chamber pipe 4 to draw the molten coating fluid 2 from the molten metal furnace 1 to the reservoir assembly 3 (col 4, ln 20-col 5, ln 50; fig 4-5); and 
a plurality of entry openings (left side of tube 10’, see fig 4-5) in contact with the reservoir assembly 3 and a plurality of exit openings (right side of tube 10’, see fig 4-5) 
As regards to claim 2, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), including a plurality of adjacent tubes 10’ in contact with the reservoir assembly 3 aligned with the plurality of entry openings (left side of tube 10’, see fig 4-5) and the plurality of exit openings (right side of tube 10’, see fig 4-5) (col 4, ln 20-col 5, ln 50; fig 4-5). 
As regards to claim 3, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), wherein each of the plurality of adjacent tubes 10’ includes a plurality of apertures 7 to permit passage of the molten coating fluid 2 (col 4, ln 20-col 5, ln 50; fig 4-5). 
Regarding claim 8, the recitation “metal rebar rods”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Raymond since Raymond meets all the structural elements of the claim and is capable of coating metal rebar rods, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 8, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), wherein the rods 21 are capable of being metal rebar rods which cannot be bent (col 1, ln 12-26). 
As regards to claim 9, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), wherein each of the plurality of adjacent tubes 10’ is cylindrical and parallel to each other (col 4, ln 20-col 5, ln 50; fig 4-5). 
As regards to claim 11, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), wherein the molten coating fluid 2 is liquid zinc or liquid zinc alloy (col 1, ln 6-11 & 27-43; col 2, ln 59-68).

Claim Rejections - 35 USC § 103
8.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Delot et al. (GB 1,546,635 – cited in 05/14/2019 IDS) hereinafter Delot.
As regards to claim 4, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), and the plurality of entry openings (left side of tube 10’, 
Delot discloses an apparatus for coating elongated metal articles (pg 1, ln 62-86; fig 1; clm 7), comprising frusto-conical tapered entry opening guides 19 whose respective cross-section corresponds to the coated article (pg 3, ln 1-72; fig 1; clm 7 & 9). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include each the entry opening includes a frusto-conical tapered entry guide whose respective cross-section corresponds to the coated article in the apparatus of Raymond, because Delot teaches the use of a frusto-conical tapered entry guide whose respective cross-section corresponds to the coated article to obtain a molten metal-tight seal for entry of the article (pg 3, ln 1-72; clm 9).
As regards to claim 5, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), and the plurality of exit openings (right side of tube 10’, see fig 4-5), however Raymond does not disclose each of the exit openings includes a tapered exit guide. 
Delot discloses an apparatus for coating elongated metal articles (pg 1, ln 62-86; fig 1; clm 7), comprising frusto-conical tapered exit opening guides 20 whose respective cross-section corresponds to the coated article (pg 3, ln 1-72; fig 1; clm 7 & 9). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include each of the exit openings includes a frusto-conical tapered exit guide whose respective cross-section corresponds to the coated article in the apparatus of Raymond, because Delot teaches the use of a frusto-conical tapered exit guide whose respective 
As regards to claim 6, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), and the plurality of entry openings (left side of tube 10’, see fig 4-5), however Raymond does not disclose including an angled deflector beneath the tapered entry guides. 
Delot discloses an apparatus for coating elongated metal articles (pg 1, ln 62-86; fig 1; clm 7), comprising frusto-conical tapered entry opening guides 19 whose respective cross-section corresponds to the coated article with an angled deflector spout 8 beneath the tapered entry opening guides 19 (pg 3, ln 1-72; fig 1; clm 7 & 9). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include each the entry opening includes a frusto-conical tapered entry guide whose respective cross-section corresponds to the coated article with an angled deflector spout beneath the tapered entry opening guides in the apparatus of Raymond, because Delot teaches the use of a frusto-conical tapered entry guide whose respective cross-section corresponds to the coated article with an angled deflector spout beneath the tapered entry opening guides to obtain a molten metal-tight seal for entry of the article while returning the excess molten metal to the furnace (pg 3, ln 1-72; clm 9).
As regards to claim 7, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), and the plurality of exit openings (right side of tube 10’, 
Delot discloses an apparatus for coating elongated metal articles (pg 1, ln 62-86; fig 1; clm 7), comprising frusto-conical tapered exit opening guides 20 whose respective cross-section corresponds to the coated article with an angled deflector spout 8 beneath the tapered exit opening guides 20 (pg 3, ln 1-72; fig 1; clm 7 & 9). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include each the exit opening includes a frusto-conical tapered exit guide whose respective cross-section corresponds to the coated article with an angled deflector spout beneath the tapered exit opening guides in the apparatus of Raymond, because Delot teaches the use of a frusto-conical tapered exit guide whose respective cross-section corresponds to the coated article with an angled deflector spout beneath the tapered exit opening guides to obtain a molten metal-tight seal for exit of the article while returning the excess molten metal to the furnace (pg 3, ln 1-72; clm 9).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Wong (US 2012/0100287 A1) hereinafter Wong. 
As regards to claim 10, Raymond discloses a continuous galvanizing apparatus for multiple rods (abs; fig 4-5), and the reservoir assembly 3 in fluid communication with the molten metal furnace 1 (col 4, ln 20-col 5, ln 50; fig 4-5), however Raymond does not disclose including an overflow chamber separated from the reservoir assembly 3 by 
Wong discloses a plating apparatus (abs; fig 1), comprising a kettle vessel 106 and a trough bath rack 104 and an overflow chamber 116 (side chamber with fluid 109) separated by weir sections in fluid communication with the kettle vessel 106 ([0018]-[0027]; fig 1). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include an overflow chamber separated by weir sections in fluid communication with the kettle vessel in the apparatus of Raymond, because Wong teaches the use of an overflow chamber separated by weir sections in fluid communication with the kettle vessel to remove some or all of the gas bubbles from the plating fluid allowing them to escape into the surrounding environment ([0024]).

Response to Arguments
10.	Applicant's arguments filed 03/14/2021 have been fully considered but are rendered moot because the arguments do not apply to any of the references/combinations of references being used in the current rejection.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717